


110 HR 338 IH: Improving Communications

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 338
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve communications interoperability for emergency
		  response.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Communications
			 Interoperability Grant Program Act.
		2.Improve Communications
			 for Emergency Response Grant Program
			(a)EstablishmentTitle
			 V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by
			 adding at the end the following new section:
				
					522.Improve
				Communications for Emergency Response Grant Program
						(a)EstablishmentThe
				Secretary, acting through the Director of the Office of Grants and Training and
				in coordination with the Director for Emergency Communications, shall establish
				the Improve Communications for Emergency Response Grant Program to make grants
				to States and regions to carry out initiatives to improve interoperable
				emergency communications, including initiatives to achieve solutions to
				statewide, regional, national, and, where appropriate, international
				interoperability.
						(b)Use of grant
				fundsA State or region receiving a grant under this section may
				use the grant for short-term or long-term goals for improving interoperable
				emergency communications, including interoperability within that State or
				region, and to assist with—
							(1)statewide or
				regional communications planning;
							(2)design and
				engineering for interoperable emergency communications systems;
							(3)procurement and
				installation of interoperable emergency communications equipment;
							(4)interoperable
				emergency communications exercises;
							(5)modeling and
				simulation exercises for operational command and control functions;
							(6)technical
				assistance and training for interoperable emergency communications; and
							(7)other activities
				determined by the Secretary to be integral to interoperable emergency
				communications.
							(c)Region
				definedFor the purposes of this section, the term
				region means any combination of contiguous local government units,
				including such a combination established by law or mutual aid agreement between
				two or more local governments or governmental
				agencies.
						.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security for grants under section 522 of the Homeland
			 Security Act of 2002, as added by subsection (a)—
				(1)such sums as may be
			 necessary for the first fiscal year that begins after the later of—
					(A)the date on which
			 the Secretary of Homeland Security completes and submits to Congress the
			 National Emergency Communications Plan required under section 1802 of the
			 Homeland Security Act of 2002 (6 U.S.C. 572);
					(B)the date on which
			 the Secretary of Homeland Security completes and submits to Congress the first
			 baseline interoperability assessment required under section 1803 of such Act (6
			 U.S.C. 573); or
					(C)the date on which
			 the Secretary of Homeland Security, after consultation with the Director of
			 Emergency Communications, determines and notifies Congress that substantial
			 progress has been made towards the development and promulgation of voluntary
			 consensus-based interoperable communications standards pursuant to section
			 1801(c)(11) of such Act (6 U.S.C. 571(c)(11)); and
					(2)such sums as may
			 be necessary for each subsequent fiscal year.
				(c)Clerical
			 amendmentThe table of contents in section 1(b) of that Act is
			 amended by inserting after the item relating to section 521 the
			 following:
				
					
						Sec. 522. Improve Communications for
				Emergency Response Grant
				Program.
					
					.
			
